Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
26, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00285-CV


                       FIESTA MART, L.L.C., Appellant

                                         V.

                 GOOSE CAP ENTERPRISES, LLC, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-44177


                          MEMORANDUM OPINION

      This is an accelerated appeal from a portion of an order signed April 8, 2020
that denied a motion to compel arbitration. On January 4, 2021, appellant filed a
motion to dismiss the appeal. See Tex. R. App. P. 42.1. Furthermore, the motion
requests that costs of the appeals be taxed against the party that initially paid the
cost, and the certificate of conference reflects that appellee has agreed. The motion
is granted. See Tex. R. App. P. 42.1(d).

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain,




                                           2